271 F.2d 416
Maurice N. WHITTINGTON, Appellant,v.Paul F. PEGELOW, Superintendent, et al., Appellees.
No. 7962.
United States Court of Appeals Fourth Circuit.
Argued Nov. 3, 1959.Decided Nov. 4, 1959.

Charles Cahn, II, Baltimore, Md.  (Court-appointed counsel) for appellant.
Maurice N. Whittington, pro se, on brief.
A. Andrew Giangreco, Asst. U.S. Atty., Alexandria, Va., for appellees.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and R. DORSEY WATKINS, District Judge.
PER CURIAM.


1
Petitioner, in his petition for a writ of habeas corpus, does not ask for release from detention, does not allege that his detention is illegal, and we find nothing in the petition justifying any relief.  The action of the district court in dismissing the petition is therefore affirmed.


2
Affirmed.